FILED
                                                                         United States Court of Appeals
                                        PUBLISH                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALS                            June 15, 2021

                                                                            Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                               Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                             No. 20-1039

 GUY M. JEAN-PIERRE, a/k/a Marcelo
 Dominguez de Guerra,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                         (D.C. No. 1:17-CR-00008-WJM-1)
                       _________________________________

Megan L. Hayes, Laramie, Wyoming, for Defendant - Appellant.

Paul Farley, Assistant United States Attorney (Jason R. Dunn, United States Attorney,
with him on the brief), Denver, Colorado, for Plaintiff – Appellee.
                         _________________________________

Before TYMKOVICH, Chief Judge, McHUGH, and CARSON, Circuit Judges.
                 _________________________________

McHUGH, Circuit Judge.
                    _________________________________


       Guy M. Jean-Pierre, a corporate and securities attorney, aided an illegal stock

trading operation. Through a series of self-dealing transactions, Mr. Jean-Pierre and his

co-conspirators artificially inflated stock prices of a company they controlled. Mr. Jean-
Pierre sent letters on the company’s behalf to the U.S. Securities and Exchange

Commission (“SEC”) that contained false and misleading information and omitted

material information from disclosures to potential investors.

       Mr. Jean-Pierre appeals his convictions for conspiracy to commit securities fraud

and securities fraud as to four of the twenty-eight counts of conviction. He argues the

district court erred in admitting evidence that he had previously used his niece’s signature

without her permission to submit attorney letters to a stock trading website. Mr. Jean-

Pierre also argues that three of the four convictions—the securities fraud counts—should

be reversed because the district court declined to give a requested instruction reiterating

the government’s burden as to a specific factual theory. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

                                 I.   BACKGROUND

                                   A. Factual History

   Overview

       To situate this complex matter, we provide a brief overview of the criminal

conduct and regulatory framework relevant to this appeal before providing a more

detailed factual background. Mr. Jean-Pierre was an attorney licensed in New York,

Florida, and California. He held himself out as specialized in corporate and securities

law, with over two decades of experience. From 2010 or 2011 until 2013, Mr. Jean-Pierre

worked with William Sears and Scott Dittman to manipulate the stock prices of a

company known as “FusionPharm, Inc.” Mr. Jean-Pierre’s role in this scheme was to

make FusionPharm stock appear valuable by obfuscating negative information and to

                                              2
make the trades exempt from registration with the SEC by providing incomplete

information.

   Microcap Stock Trading

       “Microcap” stocks are those traded by companies with a low total value of stock.

Microcap Stock: A Guide for Investors, U.S. Securities and Exchange Commission

(Sept. 18, 2013), https://www.sec.gov/reportspubs/investor-publications/investorpubs

microcapstockhtm.html. Many microcap stocks are traded on over-the-counter (“OTC”)

markets, as opposed to on national securities exchanges. Id.

       This case involves trades on a particular OTC market (“the OTC Market”), which

is registered with the SEC as a broker-dealer and Alternative Trading System; it is also a

member of the Financial Industry Regulatory Authority (“FINRA”). See id. The OTC

Market has three market tiers: one for companies eligible to be listed on a national

securities exchange, one for companies “that are fully reporting with the SEC or . . .

through some other kind of reporting scheme,” and another, called “Pink,” for companies

that do not need to satisfy any minimum financial standards or reporting requirements.

ROA, Vol. IV at 971; see also Microcap Stock: A Guide for Investors, supra.

       In the Pink tier, the OTC Market distinguishes between companies that provide

adequate current information, companies that provide limited current information, and

companies that provide no current information. To be listed as providing adequate current

information, a company must furnish: (1) quarterly financial statements and (2) an annual

disclosure statement including “the business plan of the company, who the control

persons are, [and] who the major shareholders are.” ROA, Vol. IV at 974. This

                                             3
information is meant to help potential investors decide whether to purchase stock. The

OTC Market is accessible to the general public for trading. Although stock may be

purchased regardless of the amount of information disclosed, the OTC Market uses

symbols on its website to indicate to investors that stock from a company listed as

“current” is more desirable. Id. at 977–82 (the OTC Market representative’s testimony

that a yellow yield sign designates a company that provides limited current information, a

red stop sign designates a company that provides no current information, and a skull and

crossbones designates a company with inadequate disclosure, a governmental

investigation, or other significant concerns). This system enables investors to make a

more informed decision and reduces the risk that insiders may be trading on information

that is not publicly available.

       The OTC Market requires an “attorney letter with respect to adequate current

information” by which an attorney affirms “that [the attorney has] reviewed the

company’s disclosure and that it meets all of the requirements [the OTC Market has] laid

out for companies in [its] disclosure guidelines.” Id. at 980. The attorney letter also

certifies the information is sufficient to meet the requirements of SEC Rule 144. The

OTC Market requires an attorney to submit an attorney letter agreement before it will

accept attorney letters from that attorney.

   Mr. Jean-Pierre’s Ban from the OTC Market

       Beginning in April 2010, the OTC Market refused to accept legal opinions from

Mr. Jean-Pierre because repeated inconsistencies and omissions demonstrated he failed to

draft attorney letters with due diligence. Shortly thereafter, Mr. Jean-Pierre submitted

                                              4
twelve attorney letter agreements bearing the signature of his niece, Leslie Jean-Pierre

Dinwoodie.1 Ms. Dinwoodie is also an attorney. In the spring of 2010, Mr. Jean-Pierre

asked Ms. Dinwoodie for help on legal opinion letters, telling her he would divide his

practice and set up a new corporation with her assistance. To do so, Mr. Jean-Pierre asked

for three copies of Ms. Dinwoodie’s signature and she provided them. Ms. Dinwoodie

never did any legal work for Mr. Jean-Pierre. But Mr. Jean-Pierre nonetheless placed her

signature on the attorney letter agreements, without her authorization.

   Mr. Jean-Pierre’s Work on FusionPharm

       Mr. Jean-Pierre began working with Mr. Sears in 2010 or 2011. Mr. Sears has a

2007 felony conviction for securities fraud. He owned a company called MicroCap

Management.2 In 2011, Mr. Sears took control of Baby Bee Bright Corporation, a

publicly traded company. Mr. Sears and his brother-in-law, Mr. Dittman, renamed Baby

Bee Bright to create FusionPharm, Inc. FusionPharm made hydroponic grow units.

Because of his prior conviction, Mr. Sears never disclosed his involvement with




       1
         Ms. Dinwoodie has changed her surname back to “Jean-Pierre,” which is her
maiden name. To avoid confusion, and because her surname was “Dinwoodie” at the
relevant time, we refer to her as “Ms. Dinwoodie.”
       2
         MicroCap is one of several companies controlled by Mr. Sears. See, e.g., ROA,
Vol. IV at 1330–31 (discussing Mr. Sears’s opening of a company called MeadPoint
Venture Partners, LLC); id. at 1307, 1311, 1763–64 (discussing Mr. Sears’s involvement
with a business called Bayside Realty Holdings, LLC, which was in Mr. Sears’s mother’s
name). For the sake of simplicity, we discuss only the three companies that were major
players in this scheme (MicroCap, FusionPharm, and a company called VertiFresh), but
the scheme involved his other companies as well. These entities were all shell companies
controlled by Mr. Sears.

                                             5
FusionPharm to the public, even though he was heavily involved with its management

and functionally controlled ninety percent of its stock. To avoid detection, Mr. Sears held

sixty percent of the FusionPharm stock in his mother’s name.

       In 2010 or 2011, Mr. Jean-Pierre aided Mr. Sears in transforming Baby Bee Bright

into FusionPharm. He advised Mr. Sears and Mr. Dittman that if Mr. Sears were listed as

an officer or director of the company, Mr. Sears’s felony conviction would need to be

disclosed. Mr. Jean-Pierre filed the paperwork to formally change the company’s name

and handled stock transactions incident to its transformation. He became FusionPharm’s

legal counsel and corporate secretary.

       FusionPharm was traded on the OTC Market. It regularly uploaded disclosures,

allowing it to stay in the current information category of the Pink market. Mr. Jean-Pierre

drafted the corresponding attorney letters and then sent them to another attorney—Tod

DiTommaso—to place on Mr. DiTommaso’s letterhead and sign. Once Mr. DiTommaso

executed the letters, he would return them to Mr. Jean-Pierre.

       In addition, Mr. Jean-Pierre failed to list Mr. Sears as an affiliate of FusionPharm

on the forms submitted to obtain a Rule 144 exemption for FusionPharm stock. If

Mr. Sears had been listed as an affiliate, the shares could not have been freely traded on

the Pink market. Mr. Jean-Pierre also submitted several letters regarding Baby Bee Bright

share transfers that not only omitted required information but also included

Ms. Dinwoodie’s signature without her authorization.

       Around October 2011, FINRA began investigating sales of FusionPharm stock by

MicroCap. Mr. Dittman falsely told FINRA that Mr. Sears was only a part-time salesman

                                             6
at FusionPharm, and as far as Mr. Dittman knew, Mr. Sears did not own any

FusionPharm stock. Mr. Jean-Pierre helped impede the investigation by drafting

documents transferring MicroCap to Richard Scholz, and falsely backdating those

documents to indicate the sale had occurred in May 2011 for $10. In fact, Mr. Sears

continued to control MicroCap, even after it was ostensibly transferred to Mr. Scholz.

Mr. Jean-Pierre also told FINRA that FusionPharm had provided all the information

requested. Based on these misrepresentations, FINRA closed the investigation.

       In the 2012 annual report, FusionPharm claimed its revenue saw a significant

increase, due to a license agreement with a company called VertiFresh, to $808,398. But

undisclosed in that report was the fact that Mr. Sears also controlled VertiFresh.

Although prospects for FusionPharm looked bright to investors based on the 2012 annual

report, circumstances soon changed. FusionPharm later restated the 2012 revenue,

indicating it was half a million dollars less than previously reported, and FusionPharm

was worthless by 2014. The net proceeds from sales of its stock over the prior three

years, however, were $11,867,244, including a significant windfall for Mr. Sears and

Mr. Dittman.

   The FBI Sting Operation

       In 2016, the FBI conducted a sting operation targeting Mr. Jean-Pierre, who had

by then moved to the Dominican Republic. Mr. Sears, now cooperating with the FBI,

enlisted Mr. Jean-Pierre to arrange for VertiFresh to be publicly traded. As with

FusionPharm, Mr. Sears instructed Mr. Jean-Pierre to conceal Mr. Sears’s involvement

with the company and to lie about other relevant information. Through Mr. Sears, the FBI

                                             7
lured Mr. Jean-Pierre to the United States and recorded him making incriminating

statements about the scheme. Mr. Jean-Pierre was then arrested.

                                 B. Procedural History

       A federal grand jury in the District of Colorado initially indicted Mr. Jean-Pierre

on January 11, 2017. The operative Second Superseding Indictment charges Mr. Jean-

Pierre with twenty-nine counts. These counts are: conspiracy to commit securities fraud,

in violation of 18 U.S.C. § 371 (Count 1); wire fraud relating to the FusionPharm trading,

in violation of 18 U.S.C. §§ 1343 and 2 (Counts 2–16); mail fraud relating to the

FusionPharm trading, in violation of 18 U.S.C. §§ 1341 and 2 (Counts 17–20); securities

fraud relating to the FusionPharm trading, in violation of 15 U.S.C. §§ 78j(b) and 78ff, 17

C.F.R. § 240.10b-5, and 18 U.S.C. § 2 (Counts 21–23); wire fraud relating to the sting

operation, in violation of 18 U.S.C. §§ 1343 and 2 (Counts 24–28); and money

laundering relating to the sting operation, in violation of 18 U.S.C. §§ 1956(a)(3)(B) and

2 (Count 29).

       With regard to the securities fraud counts, the indictment charged that Mr. Jean-

Pierre aided and abetted “(a) employing devices, schemes, and artifices to defraud;

(b) making untrue statements of material facts and omitting to state material facts

necessary in order to make the statements made . . . not misleading; and (c) engaging in

acts, practices and courses of business which operated and would operate as a fraud and

deceit” in connection with three sales of FusionPharm stock by Mr. Sears’s other

companies. ROA, Vol. I at 367–68. The indictment on these three counts incorporates the

full factual background.

                                             8
       The matter proceeded to trial.

   Evidence of Mr. Jean-Pierre’s Forgery of Ms. Dinwoodie’s Signature

       During the testimony of a representative of the OTC Market, the district court

admitted Government Exhibit 11 (“Exhibit 11”), an email in which the OTC Market

explained it banned Mr. Jean-Pierre from submitting attorney letters and shortly

thereafter received attorney letter agreements from Ms. Dinwoodie, who was then also

banned. Mr. Jean-Pierre stipulated to the admission of that exhibit. The OTC Market’s

representative testified that the OTC Market had noticed Ms. Dinwoodie’s name, Leslie

Jean-Pierre Dinwoodie, included Mr. Jean-Pierre’s sur-name and “assumed that they

were related.” ROA, Vol. IV at 1046. As a result, the OTC Market wanted “to make sure

that . . . [Ms. Dinwoodie] was qualified and . . . would be doing her own work” rather

than “acting at the behest of Mr. Jean-Pierre.” Id.

       Ms. Dinwoodie also testified, stating she never signed the documents sent to the

OTC Market and had not practiced securities law in any capacity. The government

introduced a blank attorney letter agreement, which Mr. Jean-Pierre does not challenge

on appeal. Ms. Dinwoodie testified she had never seen or signed such a form.

Ms. Dinwoodie also testified she never submitted the attorney letter agreements

referenced in Exhibit 11. Mr. Jean-Pierre did not object to that testimony.

       The government next offered the attorney letter agreements bearing

Ms. Dinwoodie’s signatures that Mr. Jean-Pierre submitted to the OTC Market in 2010.

Mr. Jean-Pierre objected, arguing as relevant here that the exhibit constituted evidence of

other bad acts inadmissible under Federal Rule of Evidence 404(b). After the government

                                             9
laid additional foundation, the district court overruled the objection. It held, as relevant

here, that the exhibit did not violate Rule 404(b) because the letters are intrinsic evidence

exempt from 404(b) analysis since they “have evidence in them that support[s] the

allegations in . . . Counts 1 and 21 through 23.” Id. at 1232. The district court admitted

the attorney letter agreements as Government Exhibit 52 (“Exhibit 52”).

   The Jury Instructions

       The parties were able to stipulate to most of the jury instructions, leaving only two

instructions in contention. The disputed instructions related to securities fraud, one

setting forth the elements and the other discussing general principles. As relevant here,

Mr. Jean-Pierre requested that the jury instructions clarify “the government must prove

beyond a reasonable doubt . . . that Rule 144 was not complied with . . . [in addition to] a

number of other elements.” ROA, Vol. I at 636. Mr. Jean-Pierre construed the indictment

as charging he “made a misstatement of material fact, namely that securities offered or

sold by FusionPharm were exempted from registration with the [SEC] under Rule 144.”

Id. at 645. Based on this understanding, Mr. Jean-Pierre’s Proposed Instruction B

provided that to prove the alleged statement was untrue, “the government must prove

beyond a reasonable doubt that the securities offered or sold by FusionPharm were not

subject to an exemption under Rule 144 and that the securities were not otherwise

registered with the [SEC] or exempt from registration.” Id. at 646 (emphasis in original).

       Although the district court adopted a general definition of Rule 144 from

Mr. Jean-Pierre’s Proposed Instruction B and the government’s counterproposal, it did

not include the language indicating the government was required to prove FusionPharm

                                              10
failed to comply with Rule 144. The district court rejected that language, explaining

“additional commentary on the theory . . . is not contained in any other instruction.”

ROA, Vol. IV at 2534–35. The district court was concerned this would “lead to juror

confusion because they would be left to parse the instructions fin[e]ly and wonder why

something was repeated and commented upon here but not in any other instruction.” Id.

at 2535. But it noted Mr. Jean-Pierre was “free to argue this text and this information in

closing argument.” Id.

       When the district court asked for objections to the final instructions, Mr. Jean-

Pierre’s counsel noted the instruction defining Rule 144 indicated it was based on

“‘defendant’s proposed instruction B.’ In fact, this is not the defendant’s proposed

instruction B.” Id. at 2550. Counsel continued:

       Defendant’s proposed instruction B had additional language, which we still
       would request.

              And I’m assuming that since the Court has ruled with regard to that,
       that has been considered and has been rejected, but I just want to --

              THE COURT: Okay.

              [DEFENSE COUNSEL]: -- again, reserve that objection.

Id. The district court then edited the instruction to reflect it was modified from Mr. Jean-

Pierre’s Proposed Instruction B and contained portions of the government’s Proposed

Instruction 32.

   Conviction and Appeal

       The jury found Mr. Jean-Pierre guilty of all but one count. The district court

sentenced him to 60 months on Count 1 and 84 months on the other twenty-seven counts

                                             11
of conviction, all set to run concurrently. The court entered judgment on February 3,

2020. Mr. Jean-Pierre filed a notice of appeal on February 11, 2020.

                                  II.    DISCUSSION

       Mr. Jean-Pierre’s appeal challenges only four of his convictions—Count 1 for

conspiracy to commit securities fraud and Counts 21, 22, and 23 for securities fraud.

Mr. Jean-Pierre makes two contentions. First, he argues the district court abused its

discretion in admitting the attorney letter agreements bearing Ms. Dinwoodie’s signature.

We reject his argument because, even if we assume the letter agreements were

improperly admitted, any error is harmless. Second, Mr. Jean-Pierre argues the

instructions on Counts 21, 22, and 23 were erroneous because they failed to require the

jury to find the securities at issue were not exempt from Rule 144. We disagree because

the instructions taken as a whole adequately instructed the jury as to the elements of the

offense, and the district court reasonably concluded that further detail might cause

confusion.

                                        A. Evidence

       Mr. Jean-Pierre’s first challenge on appeal is to the district court’s admission of

Exhibit 52, the attorney letter agreements bearing Ms. Dinwoodie’s signature. The district

court held these letters were intrinsic evidence of Counts 1, 21, 22, and 23, and thus not

subject to the Rule 404(b) analysis. On appeal, Mr. Jean-Pierre argues these letters were

extrinsic because they are not related to FusionPharm. Instead, the letters in Exhibit 52

provide information about companies unrelated to the offenses of conviction. He further

contends Exhibit 52 does not serve a proper purpose under Rule 404(b), and its unfair

                                             12
prejudice substantially outweighed any probative value. Because we conclude the

admission of Exhibit 52 was harmless, we need not decide whether the district court erred

in admitting it.

   Standard of Review & Legal Background

       “A non-constitutional error is harmless unless it had a substantial influence on the

outcome or leaves one in grave doubt as to whether it had such effect.” United States v.

Roach, 896 F.3d 1185, 1194–95 (10th Cir. 2018) (quotation marks omitted). The

government bears the burden of showing the error was harmless by a preponderance of

the evidence. Id. at 1195. Often, the government accomplishes this showing by

demonstrating the evidence of guilt is “overwhelming.” See, e.g., United States v.

Archuleta, 737 F.3d 1287, 1296 (10th Cir. 2013). We have also held that erroneously

admitted evidence of a prior bad act is harmless where “evidence of [the same act] was

properly admitted elsewhere in the record.” United States v. Flanagan, 34 F.3d 949, 955

(10th Cir.), modified on reh’g (Nov. 21, 1994).

   Analysis

       Mr. Jean-Pierre claims he was harmed because Exhibit 52 “seriously and

significantly damaged him in the jury’s eyes and portrayed him as culpable for . . . the

uncharged bad acts contained in the [twelve] forged attorney letter agreements.”

Appellant Br. at 18. We are not convinced Exhibit 52 had such impact, nor do we harbor

any grave doubt that it influenced the outcome.

       Before the government offered Exhibit 52, it introduced Exhibit 11 and testimony

from a representative of the OTC Market and Ms. Dinwoodie. Exhibit 11 and the

                                            13
testimony from the OTC Market’s representative informed the jury that after Mr. Jean-

Pierre was banned from providing attorney letters, attorney letters were submitted bearing

the signature of Ms. Dinwoodie, his niece, with respect to twelve companies for which

Mr. Jean-Pierre had previously submitted letters. And Ms. Dinwoodie’s testimony

established she did not sign any attorney letters, had no experience in securities law, and

that Mr. Jean-Pierre had access to her signature. Together, this evidence demonstrated

that Mr. Jean-Pierre used Ms. Dinwoodie’s signature without her permission to submit

attorney letters to the OTC Market.

       Exhibit 52 contains a series of attorney letters bearing Ms. Dinwoodie’s signature

that, standing alone, did not allow the jury to infer that Mr. Jean-Pierre “took significant

advantage of his family to benefit his own economic interests by submitting forged

attorney letter agreements with multiple companies unrelated to FusionPharm.” Id.

Instead, any danger of such an inference arose from Exhibit 11, the OTC Market’s

representative’s testimony, and Ms. Dinwoodie’s testimony, all of which was received

into evidence without relevant objection before Exhibit 52. Accordingly, any assumed

error regarding the admission of Exhibit 52 was harmless. See Flanagan, 34 F.3d at 955.

                                   B. Jury Instruction

       Mr. Jean-Pierre next argues the jury instructions failed to properly inform the jury

that to find him guilty on Counts 21, 22, and 23, it needed to find beyond a reasonable

doubt that the FusionPharm securities were not exempt under Rule 144, and were not

otherwise registered with the SEC or exempt from registration. We disagree. The jury



                                             14
instructions properly stated the law and the district court appropriately exercised its

discretion in declining to give further instructions out of concern for confusing the jury.

   Legal Background

       As relevant here, 15 U.S.C. § 77e sets forth requirements relating to registration of

securities. But 15 U.S.C. § 77d(a) provides exemptions from § 77e’s requirements,

including for “transactions by any person other than an issuer, underwriter, or dealer.” 15

U.S.C. § 77d(a)(1). The SEC implemented this exemption through SEC Rule 144. See 17

C.F.R. § 230.144.

       The securities fraud counts at issue in this appeal concern violations of 15 U.S.C.

§ 78j(b) and 17 C.F.R. § 240.10b-5.3 15 U.S.C. § 78j(b) proscribes

       us[ing] or employ[ing], in connection with the purchase or sale of any
       security[,] . . . any manipulative or deceptive device or contrivance in
       contravention of such rules and regulations as the Commission may
       prescribe as necessary or appropriate in the public interest or for the
       protection of investors.

17 C.F.R. § 240.10b-5 implements this provision, providing:

       It shall be unlawful for any person, directly or indirectly, by the use of any
       means or instrumentality of interstate commerce, or of the mails or of any
       facility of any national securities exchange,

              (a) To employ any device, scheme, or artifice to defraud,

              (b) To make any untrue statement of a material fact or to omit to
              state a material fact necessary in order to make the statements made,
              in the light of the circumstances under which they were made, not
              misleading, or



       3
        The charging document also refers to violations of 15 U.S.C. § 78ff, but that
section merely provides the penalties for violations of § 78j(b).

                                             15
              (c) To engage in any act, practice, or course of business which
              operates or would operate as a fraud or deceit upon any person,

       in connection with the purchase or sale of any security.

       Thus, to prove a person criminally liable under these provisions, the government

must prove beyond a reasonable doubt that the defendant: “(1) made a misrepresentation

or omission (2) of material fact, (3) with scienter, (4) in connection with the purchase or

sale of securities, and (5) by virtue of the requisite jurisdictional means.” United States v.

Gordon, 710 F.3d 1124, 1142 n.20 (10th Cir. 2013) (quotation marks omitted). With this

background in mind, we turn to the underlying facts.

   Waiver

       The government argues Mr. Jean-Pierre waived a challenge to the jury instruction

because his argument was not properly presented to the district court, and Mr. Jean-Pierre

fails to argue on appeal that his challenge can succeed under the plain error standard. We

disagree.

       “A party who objects to any portion of the instructions or to a failure to give a

requested instruction must inform the court of the specific objection and the grounds for

the objection before the jury retires to deliberate.” Fed. R. Crim. P. 30; see also Fed. R.

Crim. P. 51(b) (“A party may preserve a claim of error by informing the court—when the

court ruling or order is made or sought—of the action the party wishes the court to take,

or the party’s objection to the court’s action and the grounds for that objection.”). We

have held that “[m]erely tendering jury instructions, without any further objection, is




                                              16
insufficient to preserve issues related to those jury instructions.” United States v.

Lawrence, 405 F.3d 888, 897 (10th Cir. 2005).

       But that is not what happened here. Mr. Jean-Pierre’s Proposed Instruction B

included language requiring the government to prove the securities were not subject to an

exemption under Rule 144. This proposed instruction was submitted with a filing

explaining the reason for including such language. The district court rejected the

requested language, stating “the additional commentary” Mr. Jean-Pierre included on the

factual means of commission of the first element of securities fraud “is not contained in

any other instruction.” ROA., Vol. IV at 2534–35. The district court reasoned that

including the requested language only in one instruction would “lead to juror confusion

because they would be left to parse the instructions fin[e]ly and wonder why something

was repeated and commented upon here but not in any other instruction.” Id. at 2535.

       When the district court asked for any objections to the final version of the

instructions, Mr. Jean-Pierre’s counsel took issue with the statement in the district court’s

proposed instructions that the instruction on Rule 144 was Mr. Jean-Pierre’s Proposed

Instruction B. Counsel noted the court had not adopted the entirety of Mr. Jean-Pierre’s

Proposed Instruction B and reiterated his position that the court should include that

additional language. Counsel also stated he wished to reserve the position advanced in his

written submission that the jury should be informed it must find beyond a reasonable

doubt that no exception excused compliance with Rule 144.

       We agree with Mr. Jean-Pierre that he adequately preserved this issue. Mr. Jean-

Pierre provided the court with a detailed reason why he believed the language in his

                                              17
Proposed Instruction B was necessary. When the district court provided its proposed jury

instructions, Mr. Jean-Pierre’s counsel correctly recognized the court had rejected that

argument. Yet, counsel again noted his objection on the record and reaffirmed the request

for the additional language. This was sufficient to preserve the issue.

   Merits

          a. Standard of review

          This court “review[s] the jury instructions de novo . . . in the context of the entire

trial to determine if they accurately state the governing law and provide the jury with an

accurate understanding of the relevant legal standards and factual issues in the case.”

United States v. Christy, 916 F.3d 814, 854 (10th Cir. 2019) (quotation marks omitted).

“In doing so, we consider whether the district court abused its discretion in shaping or

phrasing . . . a particular jury instruction and deciding to give or refuse a particular

instruction.” Id. (omission in original) (quotation marks omitted).

          b. Analysis

          The instruction at issue informed the jury that the government needed to prove

beyond a reasonable doubt the first element of securities fraud, specifically that Mr. Jean-

Pierre:

          knowingly and willfully (a) employed any device, scheme, or artifice to
          defraud; or (b) made any untrue statement of a material fact; or (c) omitted
          to state a material fact necessary in order to make the statements made, in
          light of the circumstances under which they were made, not misleading; or
          (d) engaged in a transaction, practice, or course of business which operated
          or would operate as a fraud and deceit on any person.




                                                18
ROA, Vol. I at 902. The district court separately instructed the jury as to Rule 144.4

       The gravamen of Mr. Jean-Pierre’s argument is that the evidence in this case with

respect to the first element of securities fraud was aimed at proving he made a materially

false statement in representing that the securities FusionPharm offered and sold were

exempt from registration under Rule 144. Therefore, Mr. Jean-Pierre maintains the jury

should have been instructed that the government had to prove beyond a reasonable doubt

that the securities were not exempt under Rule 144. Again, we disagree.

       The district court instructed the jury that it could convict Mr. Jean-Pierre only if

the government proved each element beyond a reasonable doubt. This included the first

element, which can be satisfied by four disjunctive means. The instructions informed the


       4
           The instruction on Rule 144 provided:

               Rule 144 under the Securities Act provides certain requirements for
       resellers to avoid being classified as an underwriter. These rules vary on
       whether or not an individual is classified as an “affiliate.” Rule 144(a)(1)
       defines an “affiliate” to mean “a person that directly, or indirectly through
       one or more intermediaries, controls, or is controlled by, or is under
       common control with the issuer.” Rule 405 under the Securities Act defines
       “control” to mean “the possession, direct or indirect, of the power to direct
       or cause the direction of the management and policies of a person, whether
       through ownership of voting securities, by contract, or otherwise.”
               If a person is considered an affiliate, additional requirements must be
       met in order to sell securities since the securities will be termed “restricted
       securities” since the securities are acquired directly or indirectly from the
       issuer, or from an affiliate of the issuer, in a transaction or chain of
       transactions not involving any public offering. The additional requirements
       include a holding period, limitation on amount of securities sold, manner of
       sale, and requirement for brokers’ transactions to include a reasonable
       inquiry.

ROA, Vol. I at 910.

                                             19
jury that, in order to convict him, the government must prove beyond a reasonable doubt

Mr. Jean-Pierre (a) employed a scheme to “defraud”; (b) made a statement of material

fact that was “untrue”; (c) omitted information necessary to make a material statement

“not misleading”; or (d) engaged in a transaction, practice, or course of business that

“operate[d] as a fraud and deceit.” ROA, Vol. I at 902. Although Mr. Jean-Pierre sought

further instructions focused on whether the securities at issue met the requirements of

Rule 144, the evidence was not so limited—the jury could have convicted him on the

ground that a different statement or act violated the first element of securities fraud. And

the district court determined it would be confusing to separately instruct the jury on only

one factual theory.

       This was not an abuse of discretion. The district court accurately instructed the

jury on the law and acted reasonably in rejecting Mr. Jean-Pierre’s request for further

instruction. See United States v. Bowling, 619 F.3d 1175, 1183–84 (10th Cir. 2010)

(“While a defendant is entitled to an instruction on his theory of defense where some

evidence and the law supports the theory, such an instruction is not required if it would

simply give the jury a clearer understanding of the issues.” (internal quotation marks

omitted)).

       Mr. Jean-Pierre argues the proposed instruction was necessary due to the

complexity of the charges and was “integral to the government’s actual burden [of proof]

on the first element of securities fraud.” Appellant Br. at 22. Mr. Jean-Pierre contends the

government had requested a similar instruction, and the instructions as given failed to

ensure “the jury fully and clearly understood the requirements of the first element.” Id. at

                                             20
22–23. In reply, he maintains “the jury was misled regarding the government’s burden of

proof on an element of the offense—that Mr. Jean-Pierre made an untrue statement or

misstatement that securities offered or sold by FusionPharm were exempted from

registration with the [SEC] under Rule 144.” Reply Br. at 7.

       As discussed, however, the instructions correctly set forth the first element of

securities fraud, including four separate means of satisfying that element. Cf. Mathis v.

United States, 136 S. Ct. 2243, 2248–49 (2016) (discussing the distinction between

elements of a crime and factual means of committing an element of a crime). The district

court also properly instructed the jury that the government must prove each element

beyond a reasonable doubt. There is no requirement that the district court further instruct

the jury that the government’s burden applies to a specific means of satisfying that

element. See Bowling, 619 F.3d at 1183–84. Rather, the district court acted well within its

discretion in rejecting a request to instruct as to the government’s burden on only one

factual theory, thereby risking confusion as to application of the burden more generally.

                                III.     CONCLUSION

       Any assumed error in the admission of Exhibit 52 was harmless, and the jury

instructions correctly stated the law.

       We AFFIRM.




                                             21